Citation Nr: 1000260	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  03-31 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for vascular disease of the 
right lower extremity, to include as secondary to service-
connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968 and from January 1971 to August 1989.  

By its decision of May 25, 2007, the Board of Veterans' 
Appeals (Board) denied entitlement of the Veteran to service 
connection for vascular disease of his right lower extremity, 
to include as secondary to service-connected PTSD.  It is 
noted parenthetically that the Board also remanded a separate 
issue, that of entitlement to service connection for a back 
disorder, to include as secondary to service-connected PTSD, 
for additional actions by the Appeals Management Center 
(AMC), a component part of the Department of Veterans Affairs 
(VA); that issue is not herein addressed as the AMC has not 
yet completed the requested development.  

The matter now before the Board is the result of the 
veteran's appeal of the Board's aforementioned denial in May 
2007 to the United States Court of Appeals for Veterans 
Claims, hereinafter the Court.  The parties to that appeal 
thereafter jointly moved the Court to vacate the Board's 
decision and to remand the matter to the Board for further 
actions.  By its order, dated in October 2008, the Court 
granted the parties' motion, thereby vacating the Board's 
denial of service connection for vascular disease, to include 
as secondary to service-connected PTSD, and remanding same to 
the Board so that an additional examination and various 
opinions could be obtained.  The case has since been returned 
to the Board for additional consideration.  

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

By its joint motion, which the Court incorporated by 
reference into its recent order, the parties to the appeal 
before the Court determined that the Board had erred in 
failing to obtain an adequate medical examination in 
compliance with its duty to assist the Veteran in developing 
all pertinent evidence.  While noting that the Board did in 
fact obtain a VA medical examination, the parties assigned 
error in the question posed by the Board to the VA examiner 
based on its limited scope and failure to request and obtain 
an opinion as to the service origin of the claimed 
disability, to include that based on continuity of 
symptomatology or as a subsequent manifestation of a chronic 
disease first shown as such in service.  Also cited was the 
examiner's failure to review and consider the veteran's 
service treatment records and post-service findings and 
diagnoses as to the existence of a vascular disorder of the 
veteran's right leg.  As the Court has determined that 
additional medical examination and opinion are needed, remand 
of this matter to the RO via the AMC is required.  See 
38 C.F.R. § 19.9 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure compliance with the provisions 
of 38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 and Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The Veteran should specifically 
be informed of the changes to 38 C.F.R. 
§ 3.310, effectuated as of October 10, 
1996.  See 71 Fed. Reg. 52744 (2006).

2.  All records of VA medical treatment, 
not already on file, which were compiled 
at VA facilities located in Seattle and 
Spokane, Washington, and which pertain to 
the veteran's claimed vascular disease of 
his right lower extremity, should be 
obtained for inclusion in his claims 
folder.

3.  Thereafter, the Veteran should be 
afforded a VA medical examination by a VA 
physician who specializes in peripheral 
vascular diseases in order to ascertain 
the nature and etiology of the veteran's 
vascular disease of the right lower 
extremity.  Such examination should be 
performed by a clinician other than the 
fee-basis provider who most recently 
examined the Veteran in December 2006.  
The claims folder in its entirety is to 
be furnished to the VA examiner and the 
report of such examination should include 
a statement by the VA examiner that the 
claims folder was received and reviewed.

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the VA examiner is 
requested to address the following 
questions, providing a rationale for each 
opinion offered:

(a)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that the 
Veteran suffers from any 
vascular disorder of the right 
lower extremity that originated 
during his period of military 
service or is attributable to 
any event thereof?  In 
responding, the examiner should 
set forth in detail whether in 
fact there is a showing of 
current disability involving 
vascular disease of the 
veteran's right lower extremity 
at this time or at any time 
from August 2001 to the 
present; whether any other 
medical provider diagnosed the 
existence of such disability 
from August 2001 to the present 
and whether any such diagnosis 
was valid; whether clinical 
indications of any such 
disability were present in 
service, and, if so, whether 
chronic disability was then 
shown; and whether clinical 
indications of right extremity 
vascular disease were shown 
post-service and to what 
degree?  

(b)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that any 
existing vascular disorder of 
the veteran's right lower 
extremity was caused or 
aggravated by his service-
connected PTSD?  If it is 
determined that the claimed 
disorder was worsened by the 
veteran's service-connected 
PTSD, to the extent that is 
possible the examiner should 
indicate the approximate degree 
of disability or baseline 
(e.g., mild, moderate, severe) 
before the onset of the 
aggravation.

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.

The examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim; less likely weighs against the 
claim.

The examiner is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms. 

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If a conclusion cannot be reached without 
resort to speculation, the examiner 
should so indicate in the prepared 
examination report and the reasons why.  

4.  Lastly, readjudicate the veteran's 
claim for service connection for direct 
and secondary service connection for 
vascular disease of the right lower 
extremity, based on all of the evidence 
of record and all governing legal 
authority, including the October 2006 
amendment to 38 C.F.R. § 3.310.  See 71 
Fed. Reg. 52744 (2006).  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and a reasonable period in which to 
respond, before the record is returned to 
the Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


